EXHIBIT 10.2
 
LICENSE AGREEMENT
 
This License Agreement (“Agreement”) is made effective January 12, 2009 (the
“Effective Date”), between Greg F. Johnson and Kevin K Ketelsen, individuals
residing in California, (together “LICENSOR”) and Cellynx Inc., having a
principal place of business at 25910 Acero, Suite 370, Mission Viejo Ca. 92691
(“LICENSEE ”) (together the “Parties”).
 
Whereas, LICENSOR is the sole owner of all right, title and interest to and in
certain invention, technology, know-how, skill, and patent appplication(s)
referred to as the LICENSOR’s Intellectual Property;
 
Whereas, LICENSEE desires to obtain a worldwide license for the Intellectual
Property and the rights described herein in the Market upon the terms and
conditions established herein; and
 
Now, therefore, in consideration of the premises and the promises and mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows.
 
1.           DEFINITIONS.
 
1.1  "Licensed Product" shall mean any product manufactured by LICENSEE, its
Affiliates, or authorized sub-LICENSEES as defined herein, in the Market and
covered by, which embodies, utilizes or is based upon the Patent Rights,
Technology Rights or Licensed Intellectual Property defined in this Agreement.
 
1.2  "Patent Rights" shall mean LICENSOR’s United States and foreign patent
rights relating to and/or claiming the benefit of priority to U.S. Patent Nos.
61/104,255, and 61/104,242, entitled “Antenna System having Compact PIFA
Resonator with Open Sections” and “Lowband Antenna System with PIFA-fed
Conductor”, respectively, and including continuations, continuations-in-part,
and divisions, and all patents issuing which are based on such applications, and
all reissues, reexaminations, or extensions thereof, and patents and patent
applications on any improvements, advancements, enhancements, modifications,
revisions or developments that reasonably relate to the Licensed Products and
that are developed by or for LICENSOR or LICENSEE.
 
1.3  "Technology Rights" shall mean technical information and know-how,
including without limitation, trade secrets, designs, drawings, data, products,
inventions, specifications, manufacturing techniques and any other information
related to the Licensed Products and created by or for LICENSOR and all
improvements, advancements, enhancements, modifications, revisions or
developments that reasonably relate to the Licensed Products, whether or not
patentable and regardless of who, as between the Parties, develops it.
 
1.4  "Intellectual Property" shall include any inventions, discoveries,
developments, improvements, trade secrets, designs, processes, technologies and
other such items for which Intellectual Property Rights may be secured.
 

 
-1-

--------------------------------------------------------------------------------

 

1.5  “Licensed Intellectual Property” shall mean collectively the Patent Rights
and Technology Rights granted hereunder.
 
2.           GRANT OF LICENSE.
 
2.1  Global Scope.  LICENSOR hereby grants to LICENSEE and its Affiliates, to
the extent that it lawfully may, an exclusive license to manufacture, have
manufactured, use, import, offer to sell, and/or sell, lease, distribute or
otherwise commercially exploit the Licensed Product throughout the World in the
Market during the Term of this Agreement.
 
2.2    Market.   This License is limited to the market (the “Market”) of
Cellular Telephone Repeater Products.  This License grants LICENSEE no rights to
make, use or sell Licensed Products outside of this limited market, including
but not limited to, cellular handsets or other portable wireless communication
devices.
 
3.           LICENSE FEES, PAYMENTS AND REPORTS
 
3.1 License Terms and Fees.
 
The Parties agree that LICENSOR will be compensated for this License in the form
of a transfer of common stock of Cellynx Inc. and a one-time payment of
cash.  LICENSEE represents and warrants that the shares to be transferred to
LICENSOR are shares of Common Stock of LICENSEE and that the shares represent a
portion of the only issued and outstanding capital stock of LICENSEE.
 
Within 2 days from the Effective Date, LICENSEE will grant, transfer, convey or
direct the following:
 
Greg F. Johnson:  Six thousand (6,000) shares of common stock of Cellynx Inc.,
 
Kevin K. Ketelsen: two thousand (2,000) shares of common stock of Cellynx Inc.,
and
 
Greg F. Johnson will receive one thousand dollars ($1,000 USD).
 
4.           SUBLICENSING
 
4.1  LICENSEE may grant sublicenses under this Agreement by entering into a
written sublicense agreement that is signed by and binding on the
Sublicensee.  Within 30 days after the sublicense agreement has been signed by a
Sublicensee, LICENSEE will deliver a copy of that sublicense agreement to
LICENSOR.  The sublicense agreement will: (i) require that Sublicensee comply
with Sections 3 and 5-10 of this Agreement; and (ii) provide that upon any
termination of this Agreement, Sublicensee’s rights under agreements between
LICENSEE and Sublicensee will also terminate.
 

 
-2-

--------------------------------------------------------------------------------

 

5.           MARKING AND RELATED PATENT RIGHTS
 
5.1  Marking.  LICENSEE will mark, and cause its Affiliates or Sublicensee to
mark, all Licensed Products with patent right notices that will enable the
Patent Rights to be enforced to their full extent in any country where the
Licensed Products are made, used or sold.  In the event that it is not
practicable to affix a patent marking onto the Licensed Products directly,
LICENSEE shall affix the patent marking onto packaging containing Licensed
Products and literature accompanying the Licensed Products.
 
 5.2  In the event LICENSEE challenges, directly or indirectly, the right, title
and interest of LICENSOR in or to any of the Licensed Intellectual Property or
the validity to license granted herein, and if LICENSEE fails to withdraw such
challenge without reasonable justification after thirty (30) days written notice
from LICENSOR identifying the specific challenge and/or challenges at issue, the
LICENSOR may terminate this Agreement immediately without liability to LICENSEE,
and may bring appropriate legal action in respect of any such breach or
challenge (as the case may be).
 
6.           CONFIDENTIAL INFORMATION
 
6.1  Confidential Information.   Neither Party will disclose the Confidential
Information of the other Party without prior written consent of the disclosing
party.  “Confidential Information” shall include, but not be limited to, all
information disclosed by either Party in the performance of this Agreement and
all extracts, notes, drawings, schematics, correspondence and materials of any
kind and nature related thereto. Each Party will use the other party’s
Confidential Information solely for the purpose of exercising its rights under
this Agreement.  Each Party will protect the Confidential Information of the
other Party with at least the same degree of care (but not less than reasonable
care) that it uses for its own information of a confidential nature.  Access to
Confidential Information hereunder shall only be given to those employees or
contractors of the receiving Party who have a “need to know” such information
and who have signed confidentiality agreements consistent with and no less
restrictive than the terms of this Section 6.1, or who are otherwise bound by
law to maintain the confidentiality of the Confidential Information.
 
6.2   Exceptions.  This Agreement imposes no obligation upon a receiving Party
with respect to Confidential Information that such Party can establish by
legally sufficient evidence: (i) was in the possession of, or was rightfully
known by the receiving Party without an obligation to maintain its
confidentiality; (ii) is or becomes generally known to the public without
violation of this Agreement; (iii) is obtained by the receiving Party in good
faith from a third party having the right to disclose it without an obligation
of confidentiality; or (iv) is independently developed by the receiving Party
without reference to or the participation of individuals who have had access to
the Confidential Information.  Each Party may disclose Confidential Information
of the other if required by law, provided that the receiving Party notifies the
disclosing Party of such requirement prior to disclosure in order to afford the
disclosing Party an opportunity to object to or limit the scope of such
disclosure.
 
6.3  The obligations of this Section 6 shall survive the termination of this
Agreement.
 

 
-3-

--------------------------------------------------------------------------------

 

7.           INDEMNIFICATION.
 
7.1 LICENSEE will defend and hold harmless LICENSOR, its directors, officers,
employees and agents from and against any and all claims, liability, demands,
damages, costs, expenses (including attorney fees and costs) and losses,
including for death, personal injury, illness and property damage, arising from
or relating in any way to this Agreement or the Licensed Products, including but
not limited to: (a) the use by or on behalf of LICENSEE, its Affiliates,
Sublicensees, their customers, suppliers, and other third party users of
Licensed Products; and (b) the design, manufacture, distribution, sales or use
of any Licensed Products.
 
8.           WARRANTIES; LIMITATION OF LIABILITY
 
8.1 LICENSOR represents and warrants to LICENSEE as follows:
 
(a) that LICENSOR is the sole owner of the entire right, title, and interest in
the Licensed Intellectual Property, and that it has the right to grant the
license granted to LICENSEE herein; and
 
(b) LICENSOR does not warrant the validity of the Licensed Intellectual Property
and makes no representations whatsoever (a) of the Licensed Intellectual
Property; or (b) that the Licensed Intellectual Property can be exploited
without infringing other patents or other intellectual property rights of third
parties; or (c) that the Licensed Intellectual Property will accomplish any
particular results or are safe or fit for any purpose.  In no event will
LICENSOR be liable for any incidental, consequential, special or punitive
damages resulting from the sale of the Licensed Products, the use of the
Licensed Intellectual Property or LICENSEE’s exercise of any other rights under
this Agreement or the use of the Licensed Intellectual Property.
 
9.  TERM AND TERMINATION.
 
9.1 Term.  Unless otherwise terminated in accordance with the provisions of this
Agreement, this Agreement shall have a term of ten (10) years from the Effective
Date.
 
9.2 Termination:  This Agreement may be terminated:
 
9.2.1  By LICENSOR if LICENSEE shall at any time default on any obligation to
make payment or report, and shall fail to remedy any such default or breach
within thirty (30) days after written notice by LICENSOR;
 
9.2.2  By either Party if the other Party shall commit any material default of
any covenant or agreement contained herein, and shall fail to remedy any such
default or breach within thirty (30) days after written notice by the
non-defaulting or non-breaching party; and
 
9.2.3 Immediately by either Party if the other Party files any petition for
bankruptcy, whether voluntary or involuntary, or makes any assignment for the
benefit of creditors during the term of this Agreement.
 

 
-4-

--------------------------------------------------------------------------------

 

9.3 Effect of Termination.  Upon termination or expiration of this Agreement,
all license rights granted to LICENSEE hereunder shall immediately terminate,
except that LICENSEE shall for a period of six months after termination be
allowed to sell any Licensed Products that it has in its inventory at the date
of termination, if LICENSEE pays the earned royalty thereon and any other
amounts due pursuant to Article 3 of this Agreement. Upon termination LICENSEE
shall make no further use of any and all intellectual property rights of
LICENSOR and/or related know how and technology. Neither Party shall make any
use of the other party’s Confidential Information and shall return such
Confidential Information to the disclosing party.
 
To the extent either Party is held liable to the other Party for a breach of
this Agreement, then, in addition to being subject to the other Party’s
termination rights as set forth herein, the Party in breach will indemnify the
other Party for resulting direct expenses and direct damages, including without
limitation, costs and reasonable attorneys’ fees spent with respect to such
third Party action(s) for which indemnity is due.
 
10. GENERAL.
 
All payments, reports and notices provided for in this Agreements shall be
effective when received either by (i) personal delivery or (ii) when deposited,
postage prepaid, in the United States Registered or Certified Mail addressed to
the Parties respectively at the following addresses:
 


 
If to LICENSOR:
 
Greg. F. Johnson
 __________________________


___________________________


___________________________

 
 
If to LICENSEE:
 
Cellynx, Inc.
 
___________________________
 
___________________________
 
___________________________
 
___________________________
 

 
-5-

--------------------------------------------------------------------------------

 

10.1  Dispute Resolution.  The Parties agree to attempt to settle amicably any
controversy or claim arising under this Agreement or breach of this
Agreement.  Thereafter, the Parties agree that all disputes between them arising
out of or relating to this Agreement will be submitted to non-binding mediation
unless the parties mutually agree otherwise.  LICENSEE further agrees to include
a similar provision in all sublicenses under this Agreement thereby providing
for mediation as the primary method for dispute resolution between the parties
to those agreements.  All parties agree to exercise their best effort in good
faith to resolve all disputes in mediation.
 
10.2  Governing Law.  Jurisdiction and venue for actions relating to the subject
matter of this Agreement will be the State of California and United States
federal courts having jurisdiction in California for actions initiated either
Party and the Parties expressly consent to the jurisdiction of such courts. The
law of the forum state shall apply without regard to the conflict of law
provisions thereof.
 
10.3  Integration.  This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof and supersedes all prior
representations, assurances, courses of dealing, agreements, and undertakings,
whether written or oral, between the Parties concerning such subject matter.
 
10.4  Amendment.  This Agreement may not be amended or modified except by
written agreement signed by authorized representatives of the Parties.
 
10.5  Independent Contractors.  The Parties are independent contractors, and
nothing herein will be construed to create a partnership, joint venture,
employment, or agency relationship between the Parties.  Neither Party will have
any authority to enter into agreements or make any statements, representations
or commitments or take any action of any kind on behalf of the other, and
neither Party will have any other power or authority to bind or obligate the
other in any manner to any third party.
 
10.6  No Third Party Beneficiaries.  Nothing in this Agreement is intended to,
or shall, create any third party beneficiaries, whether intended or incidental,
and no Party shall make any representations to the contrary.
 
10.7  Assignment.  This Agreement may not be assigned by the Parties without the
prior written consent of the other Party, with such consent not being
unreasonably withheld. In the event of any permitted assignment, this Agreement
will be binding on, inure to the benefit of, and be enforceable by the Parties
and their respective heirs, successors and valid assigns.
 
10.8  Severability.  If any provision of this Agreement is construed to be
invalid or unenforceable, such provision will be limited or modified to the
minimum extent necessary so that this Agreement shall otherwise remain in full
force and effect and enforceable.
 
10.9  Waiver.  The provisions of this Agreement may be waived only with the
consent of the Parties. The failure of a Party to enforce its rights under this
Agreement for any period will not be construed as a waiver of such rights.
 
10.10  Headings.  Headings contained in this Agreement are for ease of reference
only and will have no legal effect.
 

 
-6-

--------------------------------------------------------------------------------

 

10.11  Counterparts and Facsimiles.  This Agreement may be executed on facsimile
copies in two or more counterparts, each of which will be deemed an original and
all of which together will constitute one and the same Agreement.
 
10.12  Survival of Terms. Upon termination of this Agreement for any reason,
those provisions of the Agreement which by their nature or express language
survive termination hereof shall be deemed to do so.
 
10.13  Representation of Accredited Investor Status, Investment Experience and
ability to Bear Risk. Licensor acknowledges that the shares of Common Stock have
not been registered with the United States Securities and Exchange Commission
because the Licensee is relying on an exemption from registration under Section
4(2) of the Securities Act, and Regulation D and/or Regulation S promulgated
thereunder. Licensor believes that at the time of the issuance of the Common
Stock to Licensor, each Licensor qualifies as an “accredited investor”(as
defined under Rule 501 of Regulation D promulgated under the Securities Act ).
 
In addition, each Licensor is knowledgeable and experienced with respect to the
financial and business activities contemplated by the Licensee and is capable of
evaluating the risks and merits of investing in the Common Stock and, making a
decision to proceed with this Agreement, has not relied upon any
representations, warranties, or agreements, other than those set forth in this
Agreement.
 
 
In Witness Whereof, the undersigned have executed this Agreement effective as of
the Effective Date.
 
LICENSOR:
 
/s/ Greg. F. Johnson                                         
Greg. F. Johnson


/s/ Kevin K. Ketelsen                                       
Kevin K. Ketelsen


 
LICENSEE:  Cellynx Inc.
 
By:
 
Title:
 
 
 
-7-

--------------------------------------------------------------------------------